Case 6:19-cv-00421-RRS-CBW Document 52 Filed 08/07/20 Page 1 of 2 PagelID#: 457

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
GERALD D LIBERSAT ET AL CASE NO. 6:19-CV-00421
VERSUS JUDGE SUMMERHAYS
SUNDANCE ENERGY INC ET AL MAGISTRATE JUDGE WHITEHURST
ORDER

Presently before the Court is the Motion for Injunctive Relief filed by defendants Sundance
Energy, Inc., and SEA Eagle Ford, LLC [ECF No. 41]. Defendant Noble Energy, Inc. joined in
the Motion for Injunctive Relief. For the reasons stated in the Court’s Memorandum Ruling,

IT IS ORDERED THAT the Court GRANTS the Motion for Injunctive Relief [ECF No.
41] IN PART, and DENIES the motion IN PART;

IT IS FURTHER ORDERED THAT the Court GRANTS the moving defendants’ request
for injunctive relief. Plaintiffs Charles E. Scarbrough, as Executor of the Estate of Gerald D.
Libersat, and plaintiff Julie Libersat are hereby ENJOINED from taking any further actions or
otherwise prosecuting this case in the 15th JDC, Vermilion Parish, Louisiana, unless and until such
time as this Court may issue an order of remand;

IT IS FURTHER ORDERED THAT all orders entered by the 15th JDC after this case was

removed are void ab initio and hereby VACATED; and
Case 6:19-cv-00421-RRS-CBW Document 52 Filed 08/07/20 Page 2 of 2 PagelID#: 458

IT IS FURTHER ORDERED THAT the moving defendants’ motion for attorneys’ fees

and costs under 28 USC Section 1927 is DENIED without prejudice to re-urging this request at a

later stage of the case. fa
THUS DONE in Chambers on this ) day of August, 2020.

   
    

 

Robert R. Summerhays
United States District Judge
